Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 1 of 17 PageID #: 590




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
                                  Plaintiff,             )
                                                         )
                             v.                          )    No. 1:18-cr-00155-JPH-DML
                                                         )
  BYRON PIERSON,                                         ) -01
                                                         )
                                  Defendant.             )



                                     ORDER DENYING MOTION

            Defendant Byron Pierson has moved for release from custody and for

  dismissal of the indictments against him. Dkt. [112]. For the reasons below,

  Mr. Pierson's motion is DENIED.

                                                  I.
                                         Facts & Background

            On April 15, 2018, while on supervised release ("SR") from a federal

  conviction in Case No. 1:12-cr-26, state officials arrested Mr. Pierson and

  charged him with, among other things, unlawful possession of a firearm by a

  felon. See State of Indiana v. Pierson, 49G05-1804-F4-012670 (Ind. Super. Ct.

  Apr. 2018); dkt. 66* 1 at 1–2.

            On April 19, 2018, the United States Probation Office filed a petition to

  revoke Mr. Pierson's SR. Dkt. 66*. The petition alleged that Mr. Pierson

  violated conditions of his SR, including that Mr. Pierson "shall not commit


  1   Asterisks indicate citations to the docket in 1:12-cr-26.


                                                    1
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 2 of 17 PageID #: 591




  another federal, state, or local crime" and that he "shall not possess a firearm."

  Id. at 1–2. On May 7, 2018, Magistrate Judge Lynch held a detention hearing.

  See dkt. 72*; dkt. 113*. During that hearing, the government moved for

  detention based on the danger Mr. Pierson posed to the community, and

  counsel for Mr. Pierson and the government presented arguments and

  examined witnesses. See dkt. 113* at 7–27. At the end of the hearing,

  Magistrate Judge Lynch ordered Mr. Pierson detained. See id. at 27–29.

         On May 16, 2018, a federal grand jury indicted Mr. Pierson for violation

  of 18 U.S.C. § 922(g)(1)—Felon in Possession of a Firearm—based on the same

  conduct underlying the state offense and the SR violation. Dkt. 1. 2 At Mr.

  Pierson's initial appearance on that charge, Magistrate Judge Dinsmore

  ordered Mr. Pierson detained, referencing Magistrate Judge Lynch's order of

  detention in the 2012 case. Dkt. 13. The Court scheduled the jury trial to

  commence on July 9, 2018. Dkt. 9.

         Between June 21, 2018 and August 5, 2019, Mr. Pierson filed six

  motions to continue the trial date, and the Court granted each motion with an

  ends-of-justice finding under 18 U.S.C. § 3161(h)(7)(A). See dkt. 18; dkt. 20;

  dkt. 22; dkt. 23; dkt. 25; dkt. 26; dkt. 27; dkt. 28; dkt. 29; dkt. 32; dkt. 34;

  dkt. 35. Each motion to continue stated that Mr. Pierson had "been advised of

  his rights under the federal Speedy Trial Act 18 U.S.C. § 3161" and had




  2 On June 6, 2018, the state charges were dismissed in lieu of federal prosecution. See State of
  Indiana v. Pierson, 49G05-1804-F4-012670.

                                                 2
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 3 of 17 PageID #: 592




  "expressly consent[ed] that any time from the filing of [these] motion[s] to a new

  trial date is excluded for purposes of the Act." See id.

        Mr. Pierson's sixth motion to continue was filed one week before the

  scheduled trial date of August 12, 2019. See dkt. 34. The Court granted that

  motion with an ends-of-justice finding, vacated the trial date, and scheduled a

  status conference for August 12. See dkt. 35.

        At the status conference, counsel reported to the Court that the

  government's plea offer to Mr. Pierson would expire on August 14, 2019, so the

  parties would know whether a trial would be required by that date. See dkt.

  37. The Court therefore scheduled a status conference on August 16, 2019, at

  which a "final and firm trial date" would be selected. See id.

        On August 14, 2019, Mr. Pierson filed a petition to enter a guilty plea

  and plea agreement, dkt. 39, so the Court vacated the August 16, 2019 status

  conference and did not set a new trial date, dkt. 40. In his filing, Mr. Pierson

  agreed that "any delay resulting from the Court's consideration of this proposed

  guilty Plea Agreement, up to and including the date on which the Court either

  accepts or rejects [his] guilty plea, will be excluded in computing the time

  within which trial of this cause must commence, pursuant to 18 U.S.C.

  § 3161(h)(1)(G)." Dkt. 39 at 1, 16–17.

        On January 9, 2020, Mr. Pierson informed his appointed counsel that he

  was going to seek other representation. Dkt. 47 ¶¶ 4–5. The Court granted

  that counsel's motion to withdraw and appointed new counsel. Dkt. 51.




                                           3
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 4 of 17 PageID #: 593




        More than nine months after filing the petition to enter the guilty plea

  and plea agreement, Mr. Pierson moved to withdraw it. Dkt. 75. The Court

  granted that motion on June 4, 2020, and rescheduled Mr. Pierson's trial for

  February 8, 2021. Dkt. 80. Mr. Pierson did not object.

        On July 22, 2020, the government filed a superseding indictment

  charging Mr. Pierson with the same offense and adding that, before the time of

  possession, Mr. Pierson had "knowingly been convicted of a crime punishable

  by imprisonment for a term exceeding one year." Dkt. 81; see Rehaif v. United

  States, 139 S. Ct. 2191 (2019).

        At Mr. Pierson's initial appearance on the superseding indictment on

  September 9, 2020, the government moved for pretrial detention under 18

  U.S.C. § 3142(f)(1)(E) and 18 U.S.C. § 3142(f)(2)(A). Dkt. 92. The Court

  scheduled a detention hearing for September 16, 2020, and Mr. Pierson was

  ordered detained in the interim. Id. For reasons not apparent in the record,

  the detention hearing did not take place, see dkt. 122*; dkt. 124*, and Mr.

  Pierson was released on November 2, dkt. 112 at 2–3; dkt. 119 at 8.

        The government moved for an arrest warrant on the 2018 Felon-in-

  Possession charge, dkt. 100, and on January 12, 2021 Mr. Pierson was

  arrested in Tennessee, United States v. Pierson, 3:21-mj-2675-1, (M.D. Tenn.

  2021), dkt. 1. At his initial appearance in Tennessee, Mr. Pierson was ordered

  temporarily detained and a detention hearing was set for January 20. Id., dkt.

  2. On January 13, Mr. Pierson retained new counsel, dkt. 105; dkt. 106, and

  his second appointed counsel withdrew from the case, dkt. 107; dkt. 108. On


                                          4
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 5 of 17 PageID #: 594




  January 14, Mr. Pierson signed a Rule 5 waiver "request[ing] that [his]

  preliminary hearing and/or detention hearing be held in the prosecuting

  district, at a time set by the court." Id., dkt. 3; id., dkt. 7.

        On February 1, Magistrate Judge Baker held a detention hearing, at

  which Mr. Pierson presented argument and evidence. Dkt. 117. Magistrate

  Judge Baker ordered Mr. Pierson detained, finding "[b]y clear and convincing

  evidence that no condition or combination of conditions of release [would]

  reasonably assure the safety of any other person and the community." Dkt.

  118 at 2.

        The Court held a telephonic status conference on February 4, at which

  the Court granted the government's motion to continue the jury trial until

  April, making an ends-of-justice finding under 18 U.S.C. § 3161(h)(7). Dkt.

  120; see dkt. 104.

        Mr. Pierson has filed a motion for immediate release from custody and

  for dismissal of the indictments against him. Dkt. 112. The government

  opposes both requests. Dkt. 119.

                                           II.
                                       Discussion

        A. Immediate Release

        Following a person's federal arrest, the Speedy Trial Act requires a

  detention hearing to "be held immediately upon the person's first appearance




                                             5
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 6 of 17 PageID #: 595




  before the judicial officer unless that person, or the attorney for the

  Government, seeks a continuance." 18 U.S.C. § 3142(f).

         Mr. Pierson argues that he "has been denied his right to release" under

  18 U.S.C. § 3142 because he did not receive a timely detention hearing

  following his arrests in 2018 and 2021. Dkt. 112 at 3–4. The government

  argues that Mr. Pierson's motion for release should be denied because "the

  Court timely addressed the issue of detention" and that any delay does not

  warrant release. Dkt. 119 at 7–10.

         Mr. Pierson has cited no authority supporting immediate release as a

  remedy for a detention hearing not taking place within the time limit prescribed

  by the Speedy Trial Act. See dkt. 112; dkt. 121. Instead, "a failure to comply"

  with the prompt hearing provision in 18 U.S.C. § 3142(f) "does not defeat the

  Government's authority to seek detention of the person charged" and does not

  "require[] the release of a person who is a . . . danger to other persons or the

  community." United States v. Montalvo-Murillo, 495 U.S. 711, 713, 718 (1990). 3

  Moreover, since the magistrate judge here found by clear and convincing

  evidence that no condition or combination of conditions would "reasonably

  assure the safety of any other person and the community," dkt. 118 at 2,

  immediate release would not be appropriate even if it were available as a

  potential remedy for a delay, see Montalvo-Murillo, 495 U.S. at 720 ("The safety




  3 Mr. Pierson tries to distinguish Montalvo-Murillo by arguing that the government's delay was
  intentional rather than negligent. Dkt. 121 at 6. Because he has provided neither evidence
  supporting this factual claim nor case law supporting his legal assertion, the Court applies
  Montalvo-Murillo.

                                                 6
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 7 of 17 PageID #: 596




  of society does not become forfeit to the accident of noncompliance with

  statutory time limits . . . . ").

         Finally, the record demonstrates that Mr. Pierson is lawfully detained.

  Mr. Pierson was arrested in Tennessee on January 12, 2021 and had an initial

  appearance before a federal magistrate judge there the next day. See United

  States v. Pierson, 3:21-mj-2675-1, (M.D. Tenn. 2021), dkt. 1; id., dkt. 2. At the

  hearing, Mr. Pierson was ordered temporarily detained, and a detention hearing

  was set for January 20. Id., dkt. 2. On January 14, Mr. Pierson chose to delay

  a detention hearing when he signed a Rule 5 waiver "request[ing] that [his]

  preliminary hearing and/or detention hearing be held in the prosecuting

  district, at a time set by the court." Id., dkt. 3; id., dkt. 7. On February 1,

  shortly after Mr. Pierson returned to the Southern District of Indiana,

  Magistrate Judge Baker held a detention hearing, at which Mr. Pierson offered

  arguments, exhibits, and witness testimony. Dkt. 117.

         While 19 days elapsed between Mr. Pierson's initial appearance in the

  Middle District of Tennessee and his detention hearing in the Southern District

  of Indiana, "first appearance" in the context of18 U.S.C. § 3142(f) means "the

  defendant's first appearance before a judicial officer in the district of

  prosecution, not the district of arrest." United States v. Murphy, No. 1:11-MJ-

  00615-KPF, 2011 WL 5023534, at *2 (S.D. Ind. Oct. 19, 2011) (citing United

  States v. Dominguez, 783 F.2d 702, 704 (7th Cir. 1986)). Because Mr. Pierson

  made his "first appearance" following his January 2021 arrest in this district




                                           7
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 8 of 17 PageID #: 597




  on February 1—the day of his detention hearing—there was no delay under

  § 3142(f).

         Since Mr. Pierson has not shown that he is entitled to immediate release,

  his motion is denied.

         B. Dismissal of Indictments

         Mr. Pierson seeks dismissal of the indictments with prejudice based on

  alleged violations of the Speedy Trial Act, the Sixth Amendment's speedy trial

  guarantee, and the Eighth Amendment. 4 Dkt. 112 at 4–6. The government

  denies that any violations have occurred. See dkt. 119 at 10–16.

                1. Speedy Trial Act

         The Speedy Trial Act ("STA") requires a federal criminal trial to begin

  within seventy days of the indictment or the defendant's appearance before a

  judicial officer, whichever date last occurs. 18 U.S.C. § 3161(c)(1). "This

  restriction is not completely rigid, however: the STA excludes certain periods of

  time from the seventy-day clock to provide the necessary flexibility to

  accommodate pretrial proceedings that result in justifiable delay." United

  States v. Ramirez, 788 F.3d 732, 735 (7th Cir. 2015) (citation omitted).


  4 Mr. Pierson references his rights under the Fifth Amendment's due process clause but does
  not develop a due-process argument. See dkt. 112 at 1, 4–5; dkt. 121 at 1, 7. As a result, any
  separate due-process argument is waived. See United States v. Berkowitz, 927 F.2d 1376,
  1384 (7th Cir. 1991) ("We repeatedly have made clear that perfunctory and undeveloped
  arguments . . . are waived (even where those arguments raise constitutional issues)"); Pharm v.
  Hatcher, 984 F.2d 783, 786 (7th Cir. 1993) ("The Due Process Clause . . . plays only a limited
  role in protecting against oppressive prosecutorial delay."). He also cites Federal Rule of
  Criminal Procedure 48(b). Dkt. 112 at 4–5. But that "rule is driven by the same general
  considerations as the Sixth Amendment speedy trial right" and Mr. Pierson "invokes it as a
  functionally equivalent alternative to his Sixth Amendment argument," so this Court considers
  the Sixth Amendment and Rule 48(b) together. See United States v. Bokhari, 757 F.3d 664,
  669 n.3 (7th Cir. 2014).


                                                8
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 9 of 17 PageID #: 598




        Here, the clock started on May 24, 2018 when Mr. Pierson made his

  initial appearance. Dkt. 13; see 18 U.S.C. § 3161(c)(1). The parties agree that

  the first 27 days after Mr. Pierson's initial appearance on the May 2018

  indictment count toward the 70-day limit under the STA. See dkt. 119 at 11,

  13; dkt. 121 at 5. Mr. Pierson also appears to agree that other than the 51-day

  period between October 26, 2020 and December 16, 2020, all other periods of

  delay are excludable under the STA. See dkt. 119 at 11–13; dkt. 121 at 1, 5;

  18 U.S.C. § 3161(h). As to those 51 days, they are excluded from the STA

  calculation under 18 U.S.C. § 3161(h)(7) based on previous court orders that

  covered that period. See dkt. 80; dkt. 35.

        When the Court issued its June 4, 2020 order resetting the trial date to

  February 2021, it implicitly made an ends-of-justice finding. While the Court

  did not state the ends-of-justice finding on the record at that time, see dkt. 80,

  it does so now, see United States v. Parker, 716 F.3d 999, 1006 (7th Cir. 2013)

  ("Although the Act is clear that the findings must be made, if only in the judge's

  mind, before granting the continuance" an "ends-of-justice findings need not be

  made contemporaneously on the record") (citation omitted).

        First, the Court considered the factors identified in its previous order

  granting Mr. Pierson's sixth request for a continuance on August 6, 2019. See

  dkt. 35. In that order, the Court found that "the ends of justice served by the

  continuance outweigh[ed] the best interest of the public and Defendant in a

  speedy trial" to allow "both Defendant and the government [to] adequately

  prepare for and receive a fair trial, and attempt an agreed resolution." Dkt. 35.


                                          9
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 10 of 17 PageID #: 599




  The context of that continuance explains why it matters for the contested

  timeframe.

        Before the August 6, 2019 order, Mr. Pierson's trial had already been

  continued five times at his request, with August 12, 2019 as the last trial

  setting. See dkt. 20; dkt. 23; dkt. 26; dkt. 28; dkt. 32. Rather than setting a

  new trial date following Mr. Pierson's sixth request, the Court set a status

  conference for August 12. Id.

        At the August 12 status conference, counsel reported to the Court that

  the government's plea offer to Mr. Pierson would expire on August 14, 2019, so

  the parties would know by that date whether a trial date would be required.

  Dkt. 37. The Court therefore scheduled a status conference for August 16,

  2019, at which time a "final and firm trial date" would be selected. Dkt. 37.

        On August 14, 2019, Mr. Pierson filed a petition to enter a plea of guilty

  and plea agreement, dkt. 39, so the Court vacated the August 16, 2019 status

  conference and did not set a new trial date, dkt. 40.

        On June 4, 2020, in response to Mr. Pierson's motion to withdraw his

  previously filed petition to enter a guilty plea and proceed to trial, the Court

  scheduled a jury trial for February 8, 2021, and Mr. Pierson did not object to

  that date. See id. As a result, the order vacating the last trial date, entered on

  August 6, 2019, remained in effect when the court rescheduled the trial for




                                          10
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 11 of 17 PageID #: 600




  February 2021. That order's ends-of-justice findings therefore informed the

  June 4, 2020 scheduling decision. 5

         The Court also made its ends-of-justice finding to continue the trial until

  February 2021 based on the ongoing COVID-19 pandemic. Among the factors

  that a district court must consider when conducting the ends-of-justice

  analysis is whether the failure to continue the proceeding would make the

  proceeding "impossible" or otherwise "result in a miscarriage of justice." 18

  U.S.C. § 3161(h)(7)(B). Because the COVID-19 pandemic presented and

  continues to present significant health risks and is exacerbated by large

  gatherings of people, the prospect of summoning a pool of potential jurors and

  conducting a trial without exposing jurors, litigants, counsel, and court staff to

  substantial risks of infection was not reasonable when the Court rescheduled

  Mr. Pierson's trial. See, e.g., In re: Continued Court Operations Under the

  Exigent Circumstances Created by COVID-19 and Related Coronavirus, General

  Order (May 12, 2020).

         The Court's options were thus limited to either continuing the trial date

  or dismissing the case. The latter option would not have served the interests of

  justice, so the ends of justice served by granting the continuance outweighed

  the public's and defendant's interests in a speedy trial. See, e.g., United States

  v. Reese, No. 19-CR-0149, 2020 WL 5097041, at *3 (D. Minn. Aug. 28, 2020)


  5 Although the Seventh Circuit has yet to decide the question, the August 6, 2019 order may
  independently form the basis for exclusion under the STA. See, e.g., United States v. Dignam,
  716 F.3d 915, 923 (5th Cir. 2013) ("[A] district court can decide to continue a trial indefinitely
  under § 3161(h)(7) when it is . . . at least quite difficult, for the parties or the court to gauge the
  length of an otherwise justified continuance."); United States v. Lattany, 982 F.2d 866, 881 (3d
  Cir. 1992) (upholding 425-day open-ended continuance made with an ends-of-justice finding).

                                                   11
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 12 of 17 PageID #: 601




  (collecting cases to support ends-of-justice exclusions based on "[t]he ongoing

  COVID-19 pandemic").

        Because § 3167(h)(7) excludes the period that Mr. Pierson contests, Mr.

  Pierson has not shown a STA violation. As a result, his motion to dismiss the

  indictments on this ground is denied.

              2. Sixth Amendment

        The Sixth Amendment guarantees an accused "the right to a speedy and

  public trial." U.S. CONST. amend. VI. Courts "examine[] the following factors in

  assessing a speedy-trial claim under the Sixth Amendment: [w]hether the delay

  before trial was uncommonly long, whether the government or the criminal

  defendant is more to blame for that delay, whether, in due course, the

  defendant asserted his right to a speedy trial, and whether he suffered

  prejudice as the delay's result." United States v. Robey, 831 F.3d 857, 863 (7th

  Cir. 2016) (citation omitted). As to the first factor, courts consider delays "that

  approach one year presumptively prejudicial," but the remaining factors can

  outweigh that presumption. United States v. Ellis, 622 F.3d 784, 791 (7th Cir.

  2010), as amended (Sept. 27, 2010).

        Here, the delay from the original indictment in May 2018 to the

  scheduled jury trial date in April 2021 is approximately 35 months. See dkt. 1;

  dkt. 120. The government does not contest that the delay here is "uncommonly

  long" and thus is "presumptively prejudicial," but contends that the other

  factors outweigh that presumption. Dkt. 119 at 13–14.




                                          12
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 13 of 17 PageID #: 602




         The record shows that Mr. Pierson is responsible for most of the delay.

  Starting with the motion filed on June 21, 2018, Mr. Pierson filed six motions

  to continue the trial date. Dkt. 18; dkt. 22; dkt. 25; dkt. 27; dkt. 29; dkt. 34.

  Each motion stated that Mr. Pierson had "been advised of his rights under the

  federal Speedy Trial Act 18 U.S.C. § 3161" and had "expressly consent[ed] that

  any time from the filing of [these] motion[s] to a new trial date is excluded for

  purposes of the Act." See id. 6 In August 2019, after receiving five

  continuances, Mr. Pierson filed a petition to enter a guilty plea and plea

  agreement. Dkt. 39. In that agreement, Mr. Pierson agreed that "any delay

  resulting from the Court's consideration of this proposed guilty Plea Agreement,

  up to and including the date on which the Court either accepts or rejects [his]

  guilty plea, will be excluded in computing the time within which trial of this

  cause must commence, pursuant to 18 U.S.C. § 3161(h)(1)(G)." Id. at 8–10,

  16–17.

         Mr. Pierson also chose to change counsel twice. On January 9, 2020,

  Mr. Pierson informed his first appointed counsel that he was going to seek

  other representation. Dkt. 47 ¶¶ 4–5. The Court granted that counsel's motion

  to withdraw and appointed new counsel. Dkt. 51. About a year later, Mr.




  6Although Mr. Pierson argues that his previous counsel ignored his suggestions for how the
  case should proceed, dkt. 121 at 2–4, parties are generally bound by the actions or lack of
  action by their counsel, see Ashburn v. Korte, 761 F.3d 741, 753 (7th Cir. 2014) ("[B]ecause the
  attorney is the defendant's agent when acting, or failing to act, in furtherance of the litigation,
  delay caused by the defendant's counsel is also charged against the defendant.") (citation
  omitted).



                                                 13
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 14 of 17 PageID #: 603




  Pierson retained new counsel, dkt. 105; dkt. 106, and the second appointed

  counsel was granted leave to withdraw, dkt. 107; dkt. 108.

        Moreover, Mr. Pierson did not assert his right to a speedy trial "in due

  course." Robey, 831 F.3d at 863. He did not raise a speedy-trial issue during

  either the May 17, 2019 or August 12, 2019 status conferences. Dkt. 32; dkt.

  37; dkt. 58; dkt. 61. Mr. Pierson also did not assert his right to a speedy trial

  or raise the issue during the January 16, 2020 ex parte hearing on his request

  for new counsel, dkt. 49, or in hearings related to his SR violation, see dkt.

  119*; dkt. 124*; dkt. 131*; dkt. 133*; dkt. 146*. Only after filing six motions to

  continue the trial date, withdrawing his petition to enter a guilty plea and plea

  agreement nearly a year after filing it, and changing counsel twice did Mr.

  Pierson assert his right to a speedy trial.

        And beyond a conclusory assertion that delay "denied him his Sixth

  Amendment Right to effectively defend the allegations against him," dkt. 121 at

  7, Mr. Pierson has not explained how he has suffered actual prejudice. In

  Barker v. Wingo, the Supreme Court described three types of prejudice that

  defendants may face from a long pretrial delay: "(i) . . . oppressive pretrial

  incarceration; (ii) . . . anxiety and concern of the accused; and (iii) the

  possibility that the defense will be impaired." 407 U.S. 514, 532 (1972). Delay

  can impair a person's defense if, for example, "witnesses die or disappear

  during a delay," "defense witnesses are unable to recall accurately events of the

  distant past," or if a defendant "is hindered in his ability to gather evidence,

  contact witnesses, or otherwise prepare his defense." Id. at 532–33.


                                           14
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 15 of 17 PageID #: 604




         Mr. Pierson mentions only that his defense will be impaired and offers

  just one sentence in his reply brief addressing it. See dkt. 121 at 7. When a

  defendant "relies on the generalized presumption of evidentiary prejudice that

  results from . . . lengthy pretrial delays," a defendant's argument "is entitled to

  lesser weight than prejudice supported by tangible impairments to the

  defense." United States v. Patterson, 872 F.3d 426, 436 (7th Cir. 2017). Here,

  Mr. Pierson has not pointed to any "tangible impairments" to his defense

  caused by the delay and has not otherwise shown that prejudice from an

  impaired ability to defend his case outweighs the other Sixth Amendment

  factors working against his motion to dismiss.

         At bottom, Mr. Pierson caused most of the delay, did not assert his right

  to a speedy trial before his January 2021 motion, 7 and has not shown tangible

  prejudice resulting from the delay. Given these facts, the delay did not violate

  Mr. Pierson's constitutional right to a speedy trial. See, e.g., O'Quinn v. Spiller,

  806 F.3d 974, 976 (7th Cir. 2015) (holding that 42-month delay did not violate

  defendant's speedy trial right).

                3. Eighth Amendment

         Last, Mr. Pierson argues that the indictment must be dismissed under

  the Eighth Amendment because he allegedly served too much time imprisoned

  for his SR violation. Dkt. 112 at 1; dkt. 121 at 5, 7. Even if his underlying

  claim is true, which this order does not address, Mr. Pierson has not explained



  7In contrast, Mr. Pierson asserted his right to a prompt SR violation hearing on June 12, 2020.
  See dkt. 109*; dkt. 119 at 15 n.9.

                                               15
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 16 of 17 PageID #: 605




  why extended incarceration on another sentence has any bearing on this

  criminal case. See id. Moreover, Mr. Pierson has cited no authority showing

  that the Eighth Amendment supports the remedy he seeks. See id.; cf. Armato

  v. Grounds, 766 F.3d 713, 721 (7th Cir. 2014) (stating Eighth Amendment

  standards for civil liability for defendant being "held . . . beyond the term of his

  incarceration without penological justification"). Mr. Pierson has thus not

  shown that the Eighth Amendment requires dismissal of the indictments

  against him.

                                         III.
                                      Conclusion

        For the reasons discussed above, Mr. Pierson's motion for immediate

  release and dismissal of the indictments against him is DENIED. Dkt [112].

  SO ORDERED.

  Date: 3/8/2021




                                           16
Case 1:18-cr-00155-JPH-DML Document 133 Filed 03/08/21 Page 17 of 17 PageID #: 606




  Distribution:

  Joseph R. Eggert
  ATTORNEY AT LAW
  tlyons@600mainlaw.com

  M. Kendra Klump
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  kendra.klump@usdoj.gov

  Kelsey Massa
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  kelsey.massa@usdoj.gov

  Patrick J. Renn
  prenn@600westmain.com




                                       17
